In granting a motion pursuant to CPLR 4401 for judgment as a matter of law, the trial court must determine that by no *818rational process could the trier of fact find in favor of the nonmoving party on the evidence presented (see Szczerbiak v Pilat, 90 NY2d 553 [1997]; Alicea v Ligouri, 54 AD3d 784 [2008]; Alameldin v Kings Castle Caterers, Inc., 53 AD3d 514 [2008]). Here, the trial court properly granted the defendant’s- motion, in effect, pursuant to CPLR 4401. The plaintiffs failed to submit evidence sufficient to establish, prima facie, that the defendant had prior written notice of the alleged hazardous condition that purportedly caused the subject accident or that the defendant created the alleged hazardous condition by an affirmative act of negligence (see Administrative Code of City of NY § 7-201 [c]; Amabile v City of Buffalo, 93 NY2d 471 [1999]; Farrell v City of New York, 49 AD3d 806 [2008]). Dillon, J.P, Florio, Hall and Sgroi, JJ., concur.